EXHIBIT 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

BETWEEN

 

WORLD HEALTH ALTERNATIVES, INC.

 

AND

 

GUERRILLA PARTNERS, L.P.

 

DATED JANUARY 30, 2004



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of the 30th day of January 2004, between World Health Alternatives, Inc., a
corporation organized and existing under the laws of the State of Florida
(“WHAI” or the “Company”) and Guerrilla Partners L.P. (hereinafter referred to
as “Investor” or “Investors”). Unless defined otherwise, capitalized terms
herein shall have the identical meaning as in the Stock Purchase Agreement.

 

PRELIMINARY STATEMENT

 

WHEREAS, pursuant to the Stock Purchase Agreement, of even date herewith (the
“Stock Purchase Agreement”), by and between WHAI and the Investor, Investor
shall purchase shares of the Common Stock, par value $0.001 per share, of WHAI;
and

 

WHEREAS, the ability of the Investor to sell their shares of Common Stock is
subject to certain restrictions under the 1933 Act; and

 

WHEREAS, in connection with the Stock Purchase Agreement, WHAI has agreed to
provide the Investor with a mechanism that will permit the Investor to sell its
shares of Common Stock in the future.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements, and subject to the terms and conditions herein contained, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

INCORPORATION BY REFERENCE, SUPERSEDER

 

1.1 Incorporation by Reference. The foregoing recitals are hereby acknowledged
to be true and accurate, and are incorporated herein by this reference.

 

1.2 Superseder. This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law. A copy of this Agreement shall be filed at the Company’s
principal office.

 

1.3 Certain Definitions. For purposes of this Agreement, the following
capitalized terms shall have the following meanings (all capitalized terms used
in this Agreement that are not defined in this Article I shall have the meanings
set forth elsewhere in this Agreement):

 

1.3.1 “1933 Act” means the Securities Act of 1933, as amended.

 

1.3.2 “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

1.3.3 “Affiliate” means a Person or Persons directly or indirectly, through one
or more intermediaries, controlling, controlled by or under common control with
the Person(s) in question. The term “control,” as used in the immediately
preceding sentence, means with respect to a Person that is a corporation the
right to exercise, directly or indirectly, more than 50 percent of the voting
rights attributable to the shares of such controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such controlled Person.

 

1.3.4 “Black-Out Period” shall have the meaning set forth in Section 2.5 hereof.

 

1.3.5 “Board” means the Board of Directors of the Company.

 

1.3.6 “Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

1.3.7 “Effectiveness Termination Date” means the date which is the earlier of
(i) the second anniversary of the date hereof, (ii) such time as all of the
Registrable Securities have been sold or disposed of or (iii) such time as all
of the Registrable Securities may be sold in any consecutive three-month period
in accordance with Rule 144 (or similar provision then in force) under the 1933
Act.

 

1.3.8 “Holder” means any party hereto (other than the Company) and any holder of
Registrable Securities who agrees in writing to be bound by the provisions of
this Agreement.

 

1.3.9 “Investor” means the Investor and any of its Affiliates that hold
Registrable Securities, collectively.

 

1.3.10 “NASD” means the National Association of Securities Dealers, Inc.

 

1.3.11 “Person” means an individual, partnership, firm, limited liability
company, trust, joint venture, association, corporation or other legal entity.

 

1.3.12 “Piggyback Notice” shall have the meaning set forth in Section 2.1.1
hereof.

 

1.3.13 “Piggyback Registration” means a registration pursuant to Section 2.1
hereof.

 

1.3.14 “Prospectus” means the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

1.3.15 “Registrable Securities” means all shares of Common Stock issued to the
Investor pursuant to the Stock Purchase Agreement and any securities of the
Company which may be issued or distributed with respect to, or in exchange or
substitution for, or conversion of, such Common Stock and such other securities
pursuant to a stock dividend, stock split or other distribution, merger,
consolidation, recapitalization or reclassification or otherwise; provided,
however, that any Registrable Securities shall cease to be Registrable
Securities when (i) a

 

2



--------------------------------------------------------------------------------

Registration Statement with respect to the sale of such Registrable Securities
has been declared effective under the 1933 Act and such Registrable Securities
have been disposed of in accordance with the plan of distribution set forth in
such Registration Statement, (ii) such Registrable Securities are distributed
pursuant to Rule 144 (or any similar provision then in force) under the 1933
Act, (iii) all remaining Registrable Securities may be disposed of in any
consecutive three-month period pursuant to Rule 144 (or any similar provision
then in force) under the 1933 Act or (iv) the Registrable Securities shall have
been otherwise transferred to a Person other than an Investor and new
certificates for them not bearing a legend restricting further transfer under
the 1933 Act shall have been delivered by the Company; and provided, further,
that any securities that have ceased to be Registrable Securities cannot
thereafter become Registrable Securities and any security that is issued or
distributed in respect of securities that have ceased to be Registrable
Securities is not a Registrable Security.

 

1.3.16 “Registration” means a Piggyback Registration.

 

1.3.17 “Registration Expenses” means all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel of for the Company, blue sky fees and expenses
and expenses of any regular or special audits incident to or required by any
such registration, but shall not include Selling Expenses and fees and
disbursements of counsel(s) for the Holders.

 

1.3.18 “Registration Statement” means any registration statement of the Company
which covers any of the Registrable Securities pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement or
explicitly deemed to be incorporated by reference in such registration
statement.

 

1.3.19 “SEC” means the Securities and Exchange Commission.

 

1.3.20 “Selling Expenses” means all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
fees and disbursements of counsel(s) for the Holders.

 

1.3.21 “Underwritten Registration” or “Underwritten Offering” means a sale of
securities of the Company to an underwriter for reoffering to the public.

 

ARTICLE II

 

PIGGYBACK REGISTRATION RIGHTS

 

2.1 Piggyback Registration Rights.

 

2.1.1 Participation. Subject to the terms and conditions contained in this
Agreement, if at any time after the date hereof until the Effectiveness
Termination Date the Company shall determine to register any of its securities
under the 1933 Act for its own account or for the account of others (other than
a registration on Form S-4 or S-8 or any successor form to such

 

3



--------------------------------------------------------------------------------

Forms or any registration of securities as it relates to an offering and sale to
employees of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement), then the Company shall give prompt notice (but in no
event later than 10 days before the anticipated filing date of such registration
statement)(the “Piggyback Notice”) to the Investor and the Investor shall be
entitled to include in such Registration Statement the Registrable Securities
held by it. The Piggyback Notice shall offer the Investors the opportunity to
register such number of shares of Registrable Securities as the Investor may
request and shall set forth (i) the anticipated filing date of such Registration
Statement and (ii) the number of shares of Common Stock that is proposed to be
included in such Registration Statement. The Company shall, subject to the terms
and conditions of this Agreement, use commercially reasonable efforts to include
in such Registration Statement and, except as set forth in Section 2.1.2 below,
in any underwriting involved therein such Registrable Securities for which it
has received written requests to register within 5 days after the Piggyback
Notice has been given.

 

2.1.2 Underwritten Registrations. If the registration of which the Company gives
the Piggyback Notice is for an Underwritten Offering, the Company shall so
advise the Holders as part of the Piggyback Notice. In such event, the right of
any Holder to registration pursuant to this Section 2.1 shall be conditioned
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein. Without limiting the generality of the foregoing, no Person may
participate in any Underwritten Registration hereunder unless such Person (a)
agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled to approve such
arrangements, (b) enters into an underwriting agreement acceptable to the
Company and (c) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements. If a Holder who has requested inclusion
in such registration as provided above does not agree to the terms of any such
underwriting, such Holder shall be excluded therefrom by written notice from the
Company or the underwriter(s). The Registrable Securities so excluded shall also
be withdrawn from such registration.

 

2.1.3 Underwriter’s Cutback. Notwithstanding the foregoing, if a Registration
pursuant to this Section 2.1 involves an Underwritten Offering and the managing
underwriter or underwriters of such proposed Underwritten Offering advise the
Company that marketing factors require a limitation on the total or kind of
securities which such Holders and any other persons or entities intend to
include in such offering, then the Company shall so advise all Holders and the
number of shares of securities to be included in the Registration and
Underwritten Offering shall be allocated as follows: (i) first, 100% of the
securities the Company, or the Person initiating such Registration, proposes to
sell and (ii) second, to the extent of the amount of securities which all other
Holders have requested to be included in such Registration, which, in the
opinion of the managing underwriter or underwriters, can be sold without such
adverse effect referred to above, such amount to be allocated pro rata among all
other Holders based upon the relative ownership of securities by such Holders.

 

4



--------------------------------------------------------------------------------

2.1.4 Company Control. Notwithstanding anything contained herein to the
contrary, the Company may decline to file a Registration Statement after giving
the Piggyback Notice, or withdraw a Registration Statement after filing and
after such Piggyback Notice, but prior to the effectiveness of the Registration
Statement.

 

2.1.5 Termination of Registration Rights. The rights contained in Section 2.1
and 2.5 shall terminate on the Effectiveness Termination Date.

 

2.2 Registration Statement Form. Registrations under Section 2.1 shall be on
Form SB-2 or such other appropriate registration form of the SEC (i) as shall be
selected by the Company and (ii) as shall permit the disposition of such
Registrable Securities in accordance with the intended method or methods of
disposition specified in the Investor’s request for such registration.

 

2.3 Expenses. The Company will pay all Registration Expenses in connection with
the registration of Registrable Securities pursuant to Section 2.1.

 

2.4 Hold-Back Agreement. Each Holder whose Registrable Securities are covered by
a Registration Statement filed pursuant to Section 2.1 agrees not to effect any
public sale or distribution of securities of the Company the same as or similar
to those being registered, or any securities convertible into or exchangeable or
exercisable for such securities, in such Registration Statement, including a
sale pursuant to Rule 144 under the 1933 Act (except as part of such
Underwritten Registration), during the 7-day period prior to, and during the
90-day period beginning on, the effective date of any Registration Statement in
which such Holders are participating (except as part of such Registration) or
the commencement of the public distribution of securities, to the extent timely
notified in writing by the Company or the managing underwriters.

 

2.5 Registration Procedures.

 

In connection with the Company’s Registration obligations pursuant to Section
2.1, the Company will use its commercially reasonable efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of distribution thereof, and, until the
Effectiveness Termination Date, pursuant thereto, the Company will:

 

(a) use commercially reasonable efforts to (i) prepare and file with the SEC a
Registration Statement including all exhibits and financial statements required
by the SEC to be filed therewith and (ii) cause such Registration Statement to
become effective;

 

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement as may be necessary to keep the Registration
Statement effective until the Effectiveness Termination Date (subject to the
Company’s right to suspend the effectiveness thereof as set forth below); cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the 1933 Act; and comply
with the provisions of the 1933 Act, the 1934 Act, and the rules and regulations
promulgated thereunder with respect to the disposition of all securities covered
by such Registration Statement until the Effectiveness Termination Date in
accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

 

5



--------------------------------------------------------------------------------

(c) notify the selling Holders and the managing underwriters, if any, (i) when
the Registration Statement or any amendment thereto has been filed or becomes
effective, the Prospectus or any amendment or supplement to the Prospectus has
been filed, and, to furnish such selling Holders and managing underwriters with
copies thereof, (ii) of any request by the SEC for amendments or supplements to
the Registration Statement or the Prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or any order preventing or suspending the use of
any preliminary Prospectus or Prospectus or the initiation or threatening of any
proceedings for such purposes and (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(d) notify the selling Holders and the managing underwriters, if any, at any
time prior to the Effectiveness Termination Date when the Company becomes aware
of the happening of any event as a result of which the Prospectus included in
such Registration Statement (as then in effect) contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements therein (in the case of the Prospectus and any preliminary
Prospectus, in light of the circumstances under which they were made) when such
Prospectus was delivered not misleading or, if for any other reason it shall be
necessary during such time period to amend or supplement the Prospectus in order
to comply with the 1933 Act and prepare and file with the SEC, and furnish
without charge to the selling Holders and the managing underwriters, if any, a
supplement or amendment to such Prospectus which will correct such statement or
omission or effect such compliance;

 

(e) make every reasonable effort to obtain the withdrawal of any stop order or
other order suspending the use of any preliminary Prospectus or Prospectus or
suspending any qualification of the Registrable Securities;

 

(f) if requested by the managing underwriter or underwriters or a Holder of
Registrable Securities being sold in connection with an Underwritten Offering,
promptly incorporate in a Prospectus supplement or post-effective amendment such
information as the managing underwriters and the Holders of a majority of the
Registrable Securities being sold agree should be included therein relating to
the plan of distribution with respect to such Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being sold to such underwriters, the purchase price being paid
therefor by such underwriters and with respect to any other terms of the
Underwritten (or best efforts underwritten) Offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
Prospectus supplement or post-effective amendment as soon as notified of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment;

 

(g) furnish to each selling Holder and each managing underwriter, without
charge, one executed copy and as many conformed copies as they may reasonably
request, of the Registration Statement and any post-effective amendment thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);

 

6



--------------------------------------------------------------------------------

(h) deliver to each selling Holder and the underwriters, if any, without charge,
as many copies of the Prospectus (including each preliminary Prospectus) and any
amendment or supplement thereto as such Persons may reasonably request (it being
understood that the Company consents to the use of the Prospectus or any
amendment or supplement thereto by each of the selling Holders and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by the Prospectus or any amendment or supplement
thereto) and such other documents as such selling Holder may reasonably request
in order to facilitate the disposition of the Registrable Securities by such
Holder;

 

(i) use its best efforts to register or qualify, and cooperate with the selling
Holders, the managing underwriter or agent, if any, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or blue sky laws of each state and other jurisdiction of
the United States as any such seller, underwriter or agent reasonably requests
in writing; provided that the Company will not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or to take
any action which would subject it to general service of process in any such
jurisdiction where it is not then so subject;

 

(j) not later than the effective date of the applicable Registration, provide a
CUSIP number for all Registrable Securities and provide the applicable trustee
or transfer agent with printed certificates for the Registrable Securities which
are in a form eligible for deposit with The Depository Trust Company; and

 

(k) use its best efforts to list (if such Registrable Securities are not already
listed) all Registrable Securities covered by such Registration Statement on the
OTC Bulletin Board or other nationally recognized stock exchange.

 

The Company may require each Holder of Registrable Securities as to which any
Registration is being effected to furnish to the Company such information
regarding the distribution of such securities and such other information
relating to such Holder and its ownership of Registrable Securities as the
Company may from time to time reasonably request in writing. Each Holder agrees
to furnish such information to the Company and to cooperate with the Company as
necessary to enable the Company to comply with the provisions of this Agreement.

 

Each Holder agrees by acquisition of such Registrable Securities that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 2.6(d) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 2.6(d) hereof, or until it is advised in
writing by the Company that the use of the Prospectus may be resumed, and has
received copies of any additional or supplemental filings which are incorporated
by reference in the Prospectus (such period being a “Black-Out Period”), and, if
so directed by the Company, such Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.

 

7



--------------------------------------------------------------------------------

ARTICLE III

 

INDEMNIFICATION

 

3.1 Indemnification by the Company. In the event of any registration of any
securities of the Company under the 1933 Act, the Company will, and hereby does
agree to indemnify and hold harmless the Holder of any Registrable Securities
covered by such registration statement, its directors and officers, each other
Person who participates as an underwriter in the offering or sale of such
securities and each other Person, if any, who controls such Holder or any such
underwriter within the meaning of the 1933 Act against any losses, claims,
damages or liabilities, joint or several, to which such Holder or any such
director or officer or underwriter or controlling person may become subject
under the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise directly out of: (i) any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the 1933 Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the Company will reimburse such
Holder and each such director, officer, underwriter and controlling person for
any legal or any other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, liability, action or
proceeding, provided that the Company shall not be liable in any such case to
the extent that any such loss, claim, damage, liability, (or action or
proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by such Holder or
underwriter stating that it is for use in the preparation thereof and, provided
further that the Company shall not be liable to any Person who participates as
an underwriter in the offering or sale of Registrable Securities or to any other
Person, if any, who controls such underwriter within the meaning of the 1933
Act, in any such case to the extent that any such loss, claim, damage, liability
(or action or proceeding in respect thereof) or expense arises out of such
Person’s failure to send or give a copy of the final prospectus, as the same may
be then supplemented or amended, within the time required by the 1933 Act to the
Person asserting the existence of an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus or an amendment or
supplement thereto. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any such
director, officer, underwriter or controlling person and shall survive the
transfer of such securities by such Holder.

 

3.2 Indemnification by the Holders. In the event of any registration of any
securities of the Company under the 1933 Act, each Holder will, and hereby does
agree to indemnify and hold harmless the Company, its directors and officers,
each other Person who participates as an

 

8



--------------------------------------------------------------------------------

underwriter in the offering or sale of such securities and each other Person, if
any, who controls the Company or any such underwriter within the meaning of the
1933 Act against any losses, claims, damages or liabilities, joint or several,
to which the Company or any such director or officer or underwriter or
controlling person may become subject under the 1933 Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise directly out of: (i)
any untrue statement or alleged untrue statement of any material fact contained
in any registration statement under which such securities were registered under
the 1933 Act, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, or (ii) any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and each
Holder will reimburse the Company and each such director, officer, underwriter
and controlling person for any legal or any other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
liability, action or proceeding, if such statement or alleged statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company through an instrument duly executed
by such Holder of Registrable Securities specifically stating that it is for use
in the preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement. Any such indemnity
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or any such director, officer or controlling person
and shall survive the transfer of such securities by such Holder.

 

3.3 Notices of Claims, Etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Sections 3.1 and Section 3.2, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Sections 3.1 and Section
3.2, except to the extent that the indemnifying party is actually prejudiced by
such failure to give notice. In case any such action is brought against an
indemnified party, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified, to the extent that the indemnifying party
may wish, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election to so assume the defense thereof in accordance with terms of this
Article III, the indemnifying party shall not be liable to such indemnified
party for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
of any such action which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability, or a covenant not to sue, in respect to such claim or litigation.
No indemnified party shall consent to entry of any judgment or enter into any
settlement of any such action the defense of which has been assumed by an
indemnifying party without the consent of such indemnifying party.

 

9



--------------------------------------------------------------------------------

3.4 Other Indemnification. Indemnification similar to that specified in Section
3.1 and Section 3.2 (with appropriate modifications) shall be given by the
Company and each Holder of Registrable Securities (but only if and to the extent
required pursuant to the terms herein) with respect to any required registration
or other qualification of securities under any Federal or state law or
regulation of any governmental authority, other than the 1933 Act.

 

3.5 Indemnification Payments. The indemnification required by Section 3.1 and
Section 3.2 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.

 

3.6 Contribution. If the indemnification provided for in Section 3.1 and Section
3.2 is unavailable to an indemnified party in respect of any expense, loss,
claim, damage or liability referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such expense, loss, claim,
damage or liability (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Holder of
Registrable Securities or underwriter, as the case may be, on the other from the
distribution of the Registrable Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
Holder of Registrable Securities or underwriter, as the case may be, on the
other in connection with the statements or omissions which resulted in such
expense, loss, damage or liability, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Holder of Registrable Securities or underwriter, as the case may be, on
the other in connection with the distribution of the Registrable Securities
shall be deemed to be in the same proportion as the total net proceeds received
by the Company from the initial sale of the Registrable Securities by the
Company to the purchasers bear to the gain, if any, realized by all selling
Holders participating in such offering or the underwriting discounts and
commissions received by the underwriter, as the case may be. The relative fault
of the Company on the one hand and of the Holder of Registrable Securities or
underwriter, as the case may be, on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission to state a material fact relates to information
supplied by the Company, by the Holder of Registrable Securities or by the
underwriter and the parties’ relative intent, knowledge, access to information
supplied by the Company, by the Holder of Registrable Securities or by the
underwriter and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission, provided that
the foregoing contribution agreement shall not inure to the benefit of any
indemnified party if indemnification would be unavailable to such indemnified
party by reason of the provisions contained herein, and in no event shall the
obligation of any indemnifying party to contribute under this Section 6.6 exceed
the amount that such indemnifying party would have been obligated to pay by way
of indemnification if the indemnification provided for hereunder had been
available under the circumstances.

 

The Company and the Holders of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 6.6 were determined
by pro rata allocation

 

10



--------------------------------------------------------------------------------

(even if the Holders of Registrable Securities and any underwriters were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages and liabilities referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth herein, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.

 

Notwithstanding the provisions of this Section 3.6, no Holder of Registrable
Securities or underwriter shall be required to contribute any amount in excess
of the amount by which (i) in the case of any such Holder, the net proceeds
received by such Holder from the sale of Registrable Securities or (ii) in the
case of an underwriter, the total price at which the Registrable Securities
purchased by it and distributed to the public were offered to the public
exceeds, in any such case, the amount of any damages that such Holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

ARTICLE IV

 

RULE 144

 

4.1 Rule 144. The Company shall timely file the reports required to be filed by
it under the 1933 Act and the 1934 Act (including but not limited to the reports
under Sections 13 and 15(d) of the 1934 Act referred to in subparagraph (c) of
Rule 144 adopted by the SEC under the 1933 Act) and the rules and regulations
adopted by the SEC thereunder (or, if the Company is not required to file such
reports, will, upon the request of any Holder of Registrable Securities, make
publicly available other information) and will take such further action as any
Holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the 1933 Act within the limitation of the exemptions
provided by (a) Rule 144 under the 1933 Act, as such Rule may be amended from
time to time, or (b) any similar rule or regulation hereafter adopted by the
SEC. Upon the request of any Holder of Registrable Securities, the Company will
deliver to such Holder a written statement as to whether it has complied with
the requirements of this Section 7.1. The rights and obligations contained in
this Section 5.1 shall expire upon the Effectiveness Termination Date.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Amendments And Waivers. This Agreement may be amended and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written consent
to such amendment, action or omission to act, of the Holder or Holders of the
sum of the 51% or more of the shares of (i)

 

11



--------------------------------------------------------------------------------

Registrable Securities issued at such time, plus (ii) Registrable Securities
issuable upon exercise or conversion of the Securities then constituting
derivative securities (if such Securities were not fully exchanged or converted
in full as of the date such consent if sought). Each Holder of any Registrable
Securities at the time or thereafter outstanding shall be bound by any consent
authorized by this Section 5.1, whether or not such Registrable Securities shall
have been marked to indicate such consent.

 

5.2 Notices. Except as otherwise provided in this Agreement, all notices,
requests and other communications to any Person provided for hereunder shall be
in writing and shall be given to such Person (a) in the case of a party hereto
other than the Company, addressed to such party in the manner set forth in the
Stock Purchase Agreement or at such other address as such party shall have
furnished to the Company in writing, or (b) in the case of any other Holder of
Registrable Securities, at the address that such Holder shall have furnished to
the Company in writing, or, until any such other Holder so furnishes to the
Company an address, then to and at the address of the last Holder of such
Registrable Securities who has furnished an address to the Company, or (c) in
the case of the Company, at the address set forth on the signature page hereto,
to the attention of its President, or at such other address, or to the attention
of such other officer, as the Company shall have furnished to each Holder of
Registrable Securities at the time outstanding. Each such notice, request or
other communication shall be effective (i) if given by mail, 72 hours after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid or (ii) if given by any other means (including, without
limitation, by fax or air courier), when delivered at the address specified
above, provided that any such notice, request or communication shall not be
effective until received.

 

5.3 Assignment. Neither this Agreement nor any rights or obligations hereunder
shall be assigned by operation of law or otherwise in whole or in part by any
Investor without the prior written consent of the Company.

 

5.4 Descriptive Headings. The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for reference only and shall not limit
or otherwise affect the meaning hereof.

 

5.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, without giving
effect to applicable principles of conflicts of law.

 

5.6 Jurisdiction. If any action is brought among the parties with respect to
this Agreement or otherwise, by way of a claim or counterclaim, the parties
agree that in any such action, and on all issues, the parties irrevocably waive
their right to a trial by jury. Exclusive jurisdiction and venue for any such
action shall be a court situated in Allegheny County, Pennsylvania. In the event
suit or action is brought by any party under this Agreement to enforce any of
its terms, or in any appeal therefrom, it is agreed that the prevailing party
shall be entitled to reasonable attorneys’ fees to be fixed by the arbitrator or
court.

 

12



--------------------------------------------------------------------------------

5.7 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Company and each other party hereto relating to the
subject matter hereof and supercedes all prior agreements and understandings
relating to such subject matter.

 

5.8 Severability. If any provision of this Agreement, or the application of such
provisions to any Person or circumstance, shall be held invalid, the remainder
of this Agreement, or the application of such provision to Persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.

 

5.9 Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.

 

5.10 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.

 

[SIGNATURES ON FOLLOWING PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have as of the date below.

 

WORLD HEALTH ALTERNATIVES, INC.  

Date: January 30, 2004

/s/    RICHARD E. MCDONALD

--------------------------------------------------------------------------------

   

Name: Richard E. McDonald

   

Title: President

    GUERRILLA PARTNERS L.P.    

/s/    PETER SIRIS

--------------------------------------------------------------------------------

   

Name: Peter Siris

   

Title: Managing Director

   

 

14